DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, or reasonably suggest an image sensor as recited in claim 1, and particularly including “an interlayer separating the device layer from the substrate, wherein the interlayer is on the sidewall of the device layer and the bottom surface of the device layer; wherein the substrate and the interlayer are a different semiconductor material than the device layer, and wherein the interlayer has a lesser doping concentration than the doped region.”
	The prior of record does not teach or reasonably suggest an image sensor as recited in claim 9, and particularly including, “an interlayer cupping an underside of the device layer and separating the device layer from the substrate; wherein the substrate, the cap layer, the interlayer, and the device layer are semiconductors, wherein the interlayer is undoped, and wherein the device layer has a different absorption coefficient than the substrate.”
	The prior art of record does not teach or reasonably suggest a method for forming an image sensor as recited in claim 15, and particularly including “performing a second etch into the substrate to remove the layer of crystalline damage, wherein the second etch laterally recesses a sidewall of the substrate so a portion of the hard mask layer overhangs the cavity; epitaxially growing an interlayer lining the cavity, wherein the interlayer is undoped and has a top surface underlying the portion of the hard mask layer; epitaxially growing a device layer filling the cavity over the interlayer, wherein the device layer is a different semiconductor material than the interlayer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814